Name: Council Regulation (EEC) No 3729/90 of 13 December 1990 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Algeria, Morocco, Tunisia or Egypt (1991)
 Type: Regulation
 Subject Matter: Africa;  tariff policy
 Date Published: nan

 27. 12 . 90 Official Journal of the European Communities No L 363 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3729/90 of 13 December 1990 opening and providing for the administration of Community tariff quotas for certain agricultural products orginating in Algeria, Morocco, Tunisia or Egypt ( 1991 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Cooperation Agreements between the European Economic Community of the one part and the People's Democratic Republic of Algeria ( J ), the Kingdom of Morocco (2 ), the Republic of Tunisia ( 3 ) and the Arab Republic of Egypt ( 4 ) of the other part, as supplemented by the additional Protocols thereto ( 5 ) ( 6 ) ( 7 ) ( 8 ), provide for the opening by the Community of Community tariff quotas for :  39 000 tonnes and 98 000 tonnes of new potatoes falling within CN code ex 0701 90 51 originating in Morocco and Egypt respectively (1 January to 31 March ).  86 000 tonnes of tomatoes , fresh or chilled , fallingwithin CN code ex 0702 00 10 originating in Morocco ( 15 November to 30 April ), of which 15 000 tonnes in April ,  10 100 tonnes of tomatoes , fresh or chilled , falling within CN codes ex 0703 10 11 , ex 0703 10 19 and ex 0709 90 90 originating in Egypt (1 February to 15 May),  4 900 tonnes of onions falling within CN code 0712 20 00 , originating in Egypt ,  265 000 tonnes , 28 000 tonnes and 7 000 tonnes of oranges , fresh , falling within CN code ex 0805 10 , originating respectively in Morocco , Tunisia and Egypt (1 July to 30 June),  8 700 tonnes of peas and immature beans of the species Phaseolus spp ., in pod, prepared or preserved , falling within CN codes 2004 90 50 , 200.$ 40 00 and 2005 59 00 , originating in Morocco , and  8 250 tonnes and 4 300 tonnes of apricot pulp falling within CN code ex 2008 50 91 , originating in Morocco and Tunisia respectively ,  15 000 tonnes of orange juice , falling within CN codes 2009 11 11;19 and 2009 19 11;19;91;99 , originating in Morocco , of which not more than 4 500 tonnes may be imported in packings of a capacity of two litres or less , and  200 000 hectolitres and 50 000 hectolitres of certain wines of designated origin , in containers holding two litres or less , falling within CN codes ex 2204 21 25 , ex 2204 21 29 , ex 2204 21 35 and ex 2204 21 39 , originating respectively in Algeria and Tunisia ; Whereas , however , the Cooperation Agreement with the Republic of Tunisia provides that certain prepared and preserved sardines falling within CN code ex 1604 13 10 or ex 1604 20 50 originating in Tunisia may be imported into the Community free of duty; whereas the detailed arrangements must be fixed by an exchange of letters between the Community and Tunisia ; whereas , since that exchange of letters has not yet taken place , the Community arrangements which applied in 1990 should be renewed until 31 December 1991 ; whereas a duty-free Community tariff quota of 100 tonnes should therefore be opened; Whereas the wine in question is subject to compliance with the free-at-frontier reference price ; whereas , in order that such wine may benefit from this tariff quota , Article 54 of Regulation (EEC) No 822/ 87 ( 9 ), as' last amended by Regulation (EEC) No 1325 / 90 ( 10 ), must be complied with ; ( ») OJ No L 263 , 27 . 9 . 1978 , p. 2 . ( 2 ) OJ No L 264, 27 . 9 . 1978 , p. 2 . ( 3 ) OJ No L 265 , 27 . 9 . 1978 , p. 2 . ( 4 ) OJ No L 266, 27 . 9 . 1978 , p. 2 . (*) OJ No L 297 , 21 . 10 . 1987 , p. 2 . ( 6 ) OJ No L 224 , 13 . 8 . 1988 , p. 17 . ( 7 ) OJ No L 297 , 21 . 10 . 1987 , p. 36 . ( 8 ) OJ No L 297 , 21 . 10 . 1987 , p. 11 . ( ») OJ No L 84 , 27 . 3 . 1987 , p . 1 . ( 10 ) OJ No L 132, 23 . 5 . 1990 , p . 19 . No L 363 / 2 Official Journal of the European Communities 27 . 12 . 90 duties applicable by the Community of Ten to imports from Spain and Portugal ( 4 ) of the products listed in Annex II to the Treaty , the said duties shall be totally suspended when they reach a level of 2 % or less ; whereas the same rates of duties should be applied to imports of these products originating in Morocco , Tunisia and Egypt ; Whereas all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhaused ; whereas the necessary measures should be taken to provide for the effective Community management of the quotas , so that the Member States may draw against the quotas such quantities as they may need, corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the administration of these quotas may be carried out by any of its members, whereas the wine must be put up in containers holding two litres or less ; whereas the wine must be accompanied either by a certificate ofdesignation oforigin in accordance with the model given in Annex D to the Agreement or , by way of derogation, by a document VI 1 or a VI 2 extract annotated in compliance with Article 9 of Regulation (EEC) No 3590 / 85 0 ); Whereas by virtue of the provisions of a common declaration of the Contracting Parties forming an integral part of the EEC/Morocco , Tunisia , Egypt Protocols the accounting of the quantities of fresh oranges in question must begin on 1 July each year; whereas to keep this arrangement it is fitting to open the quotas in question with the consequence that the quotas by applying the pro rata clause , must be fixed at respectively 44 166 tonnes , 4 666 tonnes and 3 500 tonnes ; whereas furthermore , tariff dismantling for tomatoes and onions , fresh or chilled , shall enter into force respectively from 1 January to 30 April 1991 and from 1 May to 15 May 1991 ; whereas these Community tariff quotas in question should therefore be opened with the consequence that th$ quotas by applying the pro rata clause must be respectively fixed at 62 545 tonnes and 4 524 tonnes ; Whereas , within the limits of these tariff quotas , customs duties are to be phased out over the same periods and at the same rates as provided for in Articles 75 , 243 and 268 of the Act ofAccession of Spain and Portugal ; whereas for wines , of designated origin , Spain and Portugal are to apply customs duties calculated in accordance with the relevant provisions of Council Regulation (EEC) No 3189 / 88 of 14 October 1988 laying down the arrangements to be applied by Spain and Portugal to trade with Morocco (2 ) and Council Regulation (EEC ) No 2573 / 87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria , Egypt and Tunisia on the other ( 3 ); whereas the Community tariff quotas in question should therefore be opened for 1991 ; Whereas by Commission Regulation (EEC) No 2573 /90 of 5 September 1990 totally suspending certain customs HAS ADOPTED THIS REGULATION: Article 1 1 . The customs duties applicable to imports into the Community of the products listed below originating in Algeria , Morocco , Tunisia or Egypt shall be suspended at the levels , during the periods and within the limits of the Community tariff quotas shown below : ( ») OJ No L 343 , 20 . 12 . 1985 , p . 20 . ( 2 ) OJ No L 287 , 20 . 10 . 1988 , p . 1 . H OJ No L 250, 1 . 9 . 1987 , p . 1 . 0 ) OJ No L 243 , 6 . 9 . 1990 , p. 19 . 27. 12 . 90 Official Journal of the European Communities No L 363 / 3 Order No CN code (a) (b) Description Origin Quota volume in tonnes Rate of (duty % ) 1 2 3 4 (5 (6 ) 09.1115 09.1705 ex 0701 90 51 New potatoes, from 1 January to 31 March 1991 Morocco Egypt 39 000 98 000 3,7 3,7 09.1117 ex 0702 00 10 Tomatoes fresh or chilled, from 1 January to 30 April 1991 Morocco 62 545 from 1 January to 28 February: ECU 0,3 / 100 kg net ( l ) from 1 March to 30 April : 3,6 Min . ECU 0,6 / 100 kg net 09.1118 ex 0702 00 10 Of which: Tomatoes , fresh or chilled, from 1 to 30 April 1991 Morocco 15 000 3,6 Min . ECU 0,6/ 100 kg net 09.1703 Egypt 4 524 ex 0703 1011 ex 0703 10 19 ex 0709 90 90 Onions , including wild onions of the species Muscari comosum, fresh or chilled, from 1 to 15 May 1991 5,4 7,2 09.1701 0712 20 00 Dried onions, whole , cut or sliced, but not further prepared, from 1 January to 31 December 1991 Egypt 4 900 4 09.1121 09.1207 Oranges, fresh , from 1 May to 30 June 1991 Morocco Tunisia 44166 4 666 0805 10 21 0805 10 25 0805 10 29 0805 10 31 0805 10 35 0805 10 39 0 0 09.1707 0805 10 11 0805 10 15 0805 10 19 Oranges, fresh, from 1 January to 30 June 1991 Egypt 3 500 4,3 0805 10 21 0805 10 25 0805 10 29 0 0 0805 10 31 0805 10 35 0805 10 39 0805 10 41 0805 10 45 none 1 A AQ 6,6 5,0 6,6 ex 0805 10 70 ex 0805 10 90 (') This specific customs duty is only levied when it exceeds 2% ad valorem. No L 363 /4 Official Journal of the European Communities 27 . 12 . 90 ( 1 ) (2) . ( 3 ) (4) (5 ) (6) 09.1201 ex 1604 13 10 Prepared or preserved sardines of the species Tunisia 100 free I ex 1604 20 50 Sardina pilchardus, from 1 January to 31 II I December 1991 09.1119 2004 90 50 Peas (Pisum sativum) and immature beans of Morocco 8 700 6 2005 40 00 the species Phaseolus spp . in pod , prepared or l \ 2005 59 00 preserved otherwise than by vinegar or acetic l II acid, whether or not frozen , from 1 January to l 31 December 1991 09.1105 ex 2008 50 91 Apricot pulp , not containing added spirit or sugar, Morocco 8 250 4,2 09.1203 I in immediate packings of a net content of4,5 kgor Tunisia 4 300 4,2 more , from 1 January to 31 December 1991 09.1123 200911 11 Orange juice, from 1 January to 31 December Morocco 15 000 10,5 + AGR 2009 11 19 1991 \ I 10,5 2009 11 91 \ I 4,7 + AGR \ 2009 11 99 \ \ ¢ 4,7 2009 19 11 1 Il\ 10,5 + AGR 2009 19 19 \ 10,5 2009 19 91 \ 4,7 + AGR 2009 19 99 4,7 \ Of which: \ 09.1124 ex 2009 11 11 Orange juice imported in packings of a capacity of Morocco 4 500 10,5 + AGR I ex 2009 11 19 two litres or less , from 1 January to 31 December IlIl 10,5 l ex 2009 11 91 1991 \ II 4,7 + AGR ex 2009 11 99 f l l 4,7 \ ex 2009 19 11 \ 10,5 + AGR ex 2009 19 19 \ \ 10,5 \ ex 2009 19 91 \ l 4,7 + AGR ex 2009 19 99 4,7 09.1001 ex 2204 21 25 Wines entitled to one of the following designations Algeria 200 000 free ex 2204 21 29 of origin : hi ex 2204 21 35 \ ex 2204 21 39 Ain Besem-Bouira , MÃ ©dÃ ©a , Coteaux du Zaccar, II| II Dahra , Coteaux de Mascara , Monts du Tessalah , IlII \ I Coteaux de Tlemcen, of an actual alcoholic IlIl i I strength by volume not exceeding 15% vol , in II containers holding two litres or less , from \ I 1 January to 31 December 1991 09.1205 ex 2204 21 25 Wines entitled to one of the following designations Tunisia - 50 000 free \ ex 2204 21 29 of origin : hi ex 2204 21 35 \ IlI. \ \ ex 2204 21 39 Coteaux de Teboura, Coteaux d'Utique, \ \ II Sidi-Salem, Kelibia , Thibar, Mornag, grand cru IlI II Mornag of an actual alcoholic strength of 15% Il I II vol or less and in containers holding two litres or Il 1 I less from 1 January to 31 December 1991 (a) Notwithstanding the rules for the interpretation of the combined nomenclature , the wording for the designation of the products it to be considered as having no more than indicative value, the preferential scheme being determined , within the context of this table by the application of the CN code . Where ex CN code positions are indicated , the preferntial scheme is to be determined by application of the CN code and corresponding description taken together. (b ) Taric codes appear in Annex II . 27. 12 . 90 Official Journal of the European Communities No L 363 / 5 Within the limits of these tariff quotas , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of Regulation (EEC) No 2573 / 87 and (EEC) No 3189 / 88 . 2 . Importations of the wine in question shall be subject to the free-at-frontier price. It shall qualify for the tariff quotas only ifArticle 54 ofRegulation (EEC) No 822/ 87 is adhered to . 3 . Each wine, when imported , shall be accompanied either by a certificate of designation of origin, issued by the relevant Algerian authority or , by way of derogation, by a document VI 1 or a VI 2 extract annotated in compliance with Article 9 of Regulation (EEC) No 3590 / 85 , in accordance with the model annexed to this Regulation . The requests for drawing, with the indication of the date of acceptance of the said declaration , must be communicated to the Commission without delay . The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . If a Member State does not use the quantities drawn , it shall return them as soon as possible to the tariff quota . If the quantities requested are greater than the available balance of the quota , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission of the drawings made. Article 2 The tariff quotas referred to in Article 1 shall be administered by the Commission , which may, take any appropriate measure with a view to ensuring the efficient administration thereof. Article 4 Each Member State shall ensure that importers of the products concerned have equal and continuous access to the quotas for such time as the residual balance of the quota volumes so permits . Article S The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . Article 3 If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for products covered by this Regulation , and if this declaration is accepted by the customs authorities , the Member State concerned shall draw, from the tariff quotas , by means of notification to the Commission , quantities corresponding to these needs . Article 6 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1990. For the Council The President P. ROMITA class="page"> ANNEX I 1 .  Exporter  Exportateur : 2.  Number  Num6ro : 00000 3. (Name of authority guaranteeing the designation of origin  Nom de l'organisme garantissant la deno ­ mination d'origine) 4. ,  Consignee  Destinataire : 5. CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE 6, Means of transport  Moyen de transport : 7 . (Designation of origin  Nom de la denomination d'origine) 8.  Place of unloading  Lieu de dÃ ©chargement : 9.  Marks and numbers, number 10. I 11 and una ot packages  Marques et numÃ ©ros, nombre et nature des colis : Gross weight Poids brut Litres Litres 12.  Litres ( in words)  Litres (en lettres) : 13.  Certificate of the issuing authority  Visa de l'organisme 6metteur : 14.  Customs stamp  Visa de la douane : (See the translation under No 15  Voir traduction au n ° 15) 1 5. We hereby certify that the wine described in this certificate is wine produced within the wine district of and is considered by Algerian/Tunisian legislation as entitled to the designation of origin ' The alcohol added to this wine is alcohol of vinous origin . Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la zone de et est reconnu, suivant la loi algÃ ©rienne/tunisienne comme ayant droit Ã la dÃ ©nomination d'origine « ». L'alcool ajoutÃ © Ã ce vin est de l'alcool d'origine vinlque. 16. n (') Space reserved for additional details given in the exporting country. (') Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur. 27 . 12 . 90 Official Journal of the European Communities No L 363 / 9 ANNEX II Taric codes Order No CN code Taric code 09.1115 09.1705 ex 0701 90 51 0701 90 51 » 10 0701 90 51 * 20 09.1117 ex 0702 00 10 0702 00 10 50 0702 00 10 * 60 0702 00 10*70 0702 00 10*80 09.1118 ex 0702 00 10 0702 00 10*70 0702 00 10*80 09.1703 ex 0703 10 11 ex 0703 10 19 0703 10 11*30 0703 10 19*93 09.1121 ex 0805 10 70 ex 0805 10 90 0805 10 70*10 0805 10 90*10 09.1201 ex 1604 13 10 ex 1604 20 50 1604 13 10*10 1604 20 50*11 09.1105 09.1203 ex 2008 50 91 2008 50 91*20 09.1124 ex 2009 11 11 2009 11 11*10 ex 2009 11 19 2009 11 19*10 ex 2009 11 91 2009 11 91*10 ex 2009 1 1 99 2009 11 99*10 ex 2009 11 99 2009 11 99*91 ex 2009 19 11 2009 19 11 * 10 ex 2009 19 19 2009 19 19*10 ex 2009 19 91 2009 19 91*10 ex 2009 19 99 2009 19 99*10 09.1001 ex 2204 21 25 ex 2204 21 29 ex 2204 21 35 ex 2204 21 39 2204 21 25*92 2204 21 29*91 2204 21 35*92 2204 21 39*91 09.1205 ex 2204 21 25 ex 2204 21 29 ex 2204 21 35 ex 2204 21 39 2204 21 25*93 2204 21 29*93 2204 21 35*93 2204 21 39*93